DETAILED ACTION
1.	Upon Reconsideration, the Non-Final Rejection mailed on November 16, 2021 is vacated.  The new Non-Final Rejection is set forth as following.
	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-19 are rejected under 35 USC 103 as being unpatentable over Yoshida et al. (US 8,726,888 B2) in view of Hasegawa (US 8,448,737 B2).
Regarding claim 1, Yoshida teaches a saddled vehicle [motorcycle (1)] comprising: a vehicle body frame [vehicle body frame (11)] including at a front end thereof a head pipe [head pipe (12)] supporting a steering handle [handle bar (1)] so as to make the steering handle steerable [col. 3, lines 44-46 describes that steering system parts including the handle bar (2) and the front wheel (3) are supported for steering movement on a head pipe (12) at a front end of a vehicle body frame (11)]; 5an internal combustion engine [engine (22)] supported by a lower part [rear frame (15)] of the vehicle body frame (11) [par. 0046]; a fuel tank [fuel tank (50)] supported by an upper part [main frame (13)] of the vehicle body frame (11) [Figure 2, and col. 4, lines 51-54]; a canister [canister (30)] including an external air introducing pipe [the connection between the canister (30) and atmosphere-opening passage (37)] for introducing an external air [well-known in the art], the canister (30) enabling absorbing a vaporized fuel generated in the fuel tank (50) [via charge hose (35) is in communication with gas exhaust passage (34) and col. 1, lines 18-19] and purging the vaporized fuel to an inlet system of the internal combustion engine (22) [via purge hose (36) and col. 1, lines 19-22]; and  10a vehicle body cover covering the vehicle body frame (11), the internal combustion engine (22) and the fuel tank (50) [Figure 1 shows a vehicle cover body], the vehicle body cover having a through hole [well-known in the art]; and an external air introducing tubular pathway [atmosphere-opening passage (37)] extending inside the vehicle body cover [Figures 1 and 2] while continuing at one end thereof to the external air introducing pipe of the canister (30) [Figure 2], the external air introducing tubular pathway (37) having another end-side opened portion [at the connecting portion (70)] penetrating the through hole [see Figures 1-5].
Yoshida fails to specifically teach another end-side opened portion being opened to an outside of the vehicle body cover.
Hasegawa invention teaches a saddle-ride type vehicle (10) which includes a canister (44) describes the air pipe (57) for introducing air outside the canister (44) by suction [Figure 1]; and the air pipe (57) has an opened end being opened [Figures 3A and 3B] to an outside of the vehicle body [Figures 1, 3A and 3B clearly show the end of pipe (57) is opening from the outside of cover (53)].
Since the prior references are both from the same field of endeavor.  The structural configuration disclosed by Hasegawa would have been recognized by the pertinent art of Yoshida.
It would have been obvious at the time the invention was made to a person having an ordinary skill in the art to have provided the introducing air pipe which has one end is opened from the outside of cover body as taught by Hasegawa into Yoshida invention for the purpose of modifying the air supplying system which comprising external air introducing tubular pathway having an opening portion end to be opened to an outside of the vehicle body.
Regarding claim 2, as discussed in claim 1, notes Figure 4, Yoshida invention teaches a canister (30) communicates to an external air introducing tubular pathway [opening hose (37)], wherein the other end-side opened portion [opening end (37a)] of the external air introducing tubular pathway (37) is disposed above the fuel tank (50).  Notes that the fuel tank (50) would be well-known to begin at the filler cap (60); therefore, the opening (37a) is disposed above the fuel tank (50). 
Regarding claim 3, as discussed in claim 1, Yoshida further teaches 20	Regawherein the other end-side opened portion (37a) of the external air introducing tubular pathway (37) is covered with a masking member (55), the masking member [fuel tray (55)] being attached to the vehicle body cover [Figures 2, 4 and 5] while forming at least one discharge pathway together with an outer surface of the vehicle body cover therebetween, the at least one discharge pathway communicating with the outside [Figures 2, 4 and 5].  
Regarding claim 4, as discussed in claims 1 and 3, Yoshida further teaches wherein the masking member (55) integrally includes a masking member main portion (55) and a louver portion (55a), the masking member main portion covering the other end-side opened portion of the external air introducing tubular pathway (37), the louver portion bulging sideward from the masking member main portion while forming the discharge 30pathway (37) together with the outer surface of the vehicle body cover therebetween [Figures 2, 4 and 5].  
Regarding claim 5, as discussed in claims 1, 3 and 4, Yoshida further teaches wherein the vehicle body cover is formed in part by a fender covering a wheel, the lender including a wall portion disposed below the louver portion, the wall portion being shaped to include an uppermost portion, a front slant portion and a 14Our Ref.: USI83533P rear slant portion, the uppermost portion being disposed below the discharge pathway, the front slant portion slanting down forward from the uppermost portion, the rear slant portion slanting down rearward from the uppermost portion [Figures 4 and 5 would have been well-known to describe the structural configuration of claim].  
Regarding claims 6-8, as discussed in claims 1-4, specially see Figures 2, 4 and 5, Yoshida shows the internal ribs on the vehicle body cover and around the masking member (80). 
Regarding claims 9-11, see discussion in claims 3-5 which described the masking member configuration.
Regarding claims 12-17, see discussion in claims 6-8 which describes the ribs configuration.
Regarding claim 18, both prior arts described the air system which use in the internal combustion engine.
Regarding claim 19, both prior arts describes the drain pipe, purge hose and charge pipe of the canister configuration.
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /J.H.H./
 November 10, 2021



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 20, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747